59630: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59630


Short Caption:FIESTA PALMS, LLC VS. RODRIGUEZClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A531538Case Status:Remittitur Issued/Case Closed


Disqualifications:ParraguirrePanel Assigned:
					Panel
					


Replacement:Justice Pickering for Justice Parraguirre


To SP/Judge:11/21/2011 / Shirinian, AraSP Status:Completed


Oral Argument:12/10/2013 at 10:00 AMOral Argument Location:Regional Justice Center


Submission Date:12/10/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantFCH1, LLC


AppellantFiesta Palms, LLCJeffery A. Bendavid
							(Moran Law Firm, LLC)
						Adam S. Davis
							(Moran Law Firm, LLC)
						Jennifer C Dorsey
							(Kemp, Jones & Coulthard, LLP)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Keith R. Gillette
							(Archer Norris)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						John M. Naylor
							(Lionel Sawyer & Collins/Las Vegas)
						Marsha L. Stephenson
							(Stephenson & Dickinson)
						Kenneth C. Ward
							(Archer Norris)
						


AppellantThe Palms Casino Resort


RespondentEnrique RodriguezSteven M. Baker
							(Benson, Bertoldo, Baker & Carter, Chtd.)
						Matthew L. Sharp
							(Matthew L. Sharp, Ltd.)
						Michael K. Wall
							(Hutchison & Steffen, LLC)
						



14-32754: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/09/2011Filing FeeFiling fee due for Appeal.


11/09/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.11-34632




11/09/2011Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.11-34634




11/14/2011Filing FeeE-Payment $250.00 from Robert L. Eisenberg


11/15/2011Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-35123




11/21/2011Settlement NoticeIssued Notice: Assignment to Settlement Program -  Settlement Judge: Ara H. Shirinian.11-35959




11/21/2011MotionFiled Appellant's Emergency Motion Under NRAP 27(e) Requesting (1) Temporary Stay of Order Requiring $5.5 Million Bond, and (2) Order Vacating Bond Requirement.11-35990




11/21/2011AppendixFiled Appendix to Emergency Motion.11-35996




11/22/2011Notice/IncomingFiled Notice of Supplemental Exhibit for Emergency Motion Filed on November 21, 2011.11-36088




11/22/2011Notice/IncomingFiled Notice of Association of Counsel11-36149




11/23/2011MotionFiled Opposition to Appellant's Emergency Motion Requesting Temporary Stay of Order Requiring $5.5 Million Bond, and Order Vacating Bond Requirement.11-36263




11/28/2011Docketing StatementFiled Docketing Statement - Civil Appeals.11-36393




11/28/2011MotionFiled Motion to File Reply in Excess of Five Pages.11-36472




11/28/2011MotionReceived Reply in Support of Emergency Motion under NRAP 27(e).  (Received via E-flex). (FILED PER ORDER 11/29/11)


11/29/2011Order/ProceduralFiled Order Granting Motion for Leave to File Reply with Excess Pages. We grant the motion and direct the clerk of this court to file the reply provisionally received in this court on November 28, 2011.11-36638




11/29/2011MotionFiled Reply to Respnse Reply in Support of Emergency Motion Under NRAP 27(e).11-36640




12/02/2011Order/ProceduralFiled Order Granting Stay.  The district court's November 17, 2011, order requiring appellant to post a supersedeas bond is hereby stayed pending further order of this court.11-36954




12/12/2011Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for January 17, 2012.11-37981




12/16/2011Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.11-38871




03/16/2012Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (Second Amended).12-08416




03/16/2012Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.12-08493




03/22/2012Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.12-09089




03/23/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: September 15, 2010; October 20, 2010; October 25, 2010; November 10, 2010; January 27, 2011; July 5, 2011 & October 27, 2011.   To Court Reporter: Vicotria Boyd.12-09380




04/24/2012Notice/IncomingFiled Notice of Disassociation of Counsel (Marsha L. Stephenson of Stephenson & Dickinson Law Firm).12-12997




05/18/2012Notice/IncomingFiled Notice of Non-Association (Moran Law Firm).12-15843




06/19/2012MotionFiled Motion for Extension of Time to File Opening Brief.12-19254




06/19/2012Notice/OutgoingIssued Notice Motion Approved.  Opening Brief due: July 20, 2012.12-19261




06/22/2012MotionFiled Motion to Change Case Caption.12-19611




07/16/2012Order/ProceduralFiled Order Granting Motion. The clerk of this court is directed to change the caption to conform to the caption on this order.12-22396




07/19/2012MotionFiled Motion for Permission to File Opening Brief in Excess of Word Count Limitation; Certificaion of Counsel.12-22790




07/19/2012BriefReceived Appelleant's Opening Brief (via E-Flex). (FILED PER ORDER 8/14/12)


07/19/2012AppendixFiled Appendix to Opening Brief Vols 1 thru 16 - CD-ROM included.12-22809




08/14/2012Order/ProceduralFiled Order Granting Motion to Exceed Type-Volume Word Limit. We grant the motion and direct the clerk of this court to file the opening brief provisionally received on July 19, 2012.12-25540




08/14/2012BriefFiled Appellant's Opening Brief.12-25541




09/10/2012MotionFiled Stipulation For Extension Of Time To File Answering Brief.12-28488




09/10/2012Notice/OutgoingIssued Notice Stipulation Approved. Answering Brief due: October 13, 2012.12-28490




10/09/2012MotionFiled Motion to Extend Time to File Answering Brief (Second Request).12-31996




10/30/2012Notice/IncomingFiled Substitution of Attorneys (Kemp, Jone & Coulthard substituted as attorney of record for appellants FCH1 & Fiesta Palms in the place and stead of Lionel, Sawyer & Collins). 12-34305




11/01/2012MotionFiled Motion For Permission To File Answering Brief In Excess Of Word Count Limitation; Certification Of Counsel.12-34485




11/01/2012BriefReceived Respondent's Answering Brief (via E-Flex). (FILED PER ORDER 11/8/12)


11/08/2012Order/ProceduralFiled Order Granting Motions for Extension of Time and Excess Pages. We grant the motions and direct the clerk of this court to file the answering brief provisionally received on November 1, 2012.12-35318




11/08/2012BriefFiled Respondent Enrique Rodriguez' Answering Brief.12-35319




11/30/2012MotionFiled Stipulation for Extension of Time for Reply Brief.12-37911




11/30/2012Notice/OutgoingIssued Notice Stipulation Approved.  Reply Brief due: January 09, 2013.12-37914




01/09/2013MotionFiled Motion for Extension of Time for Reply Brief (Second Request).13-00965




01/24/2013Notice/IncomingFiled Notice Of Entry Of Order In Eighth Judicial District Court.13-02558




01/25/2013OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Kemp Jones & Coulthard Law Firm.


01/25/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellant: Reply brief due: February 8, 2013.13-02647




02/06/2013MotionFiled Motion for Permission to File Reply Brief in Excess of Word Count Limitation; Certification of Counsel.13-03895




02/06/2013BriefFiled Appellant's Reply Brief.13-03901




02/06/2013AppendixFiled Appellant's Reply Appendix - Volume 17.13-03902




02/06/2013Case Status UpdateBriefing Completed/To Screening.


02/12/2013Order/ProceduralFiled Order Denying as Moot Motion for Leave to File Briefs in Excess of the Type-Volume Word Limitation.13-04410




03/15/2013Order/ProceduralFiled Order Regarding Notice. We take no action concerning the request to convert the December 2 stay.13-07910




09/04/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the Northern Nevada Panel on the next available calendar.13-26067




09/09/2013Letter/IncomingReceived Letter from attorney Robert Eisenberg requesting that oral argument not be scheduled during the week of November 11.


10/07/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Tuesday, December 10, 2013, @ 10:00 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.13-29781




11/25/2013Notice/IncomingFiled Notice Appellant's Supplemental Authorities.13-35635




11/26/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-35700




12/06/2013Notice/IncomingFiled Notice from KSNV Las Vegas Ch. 3, NBC, requesting permission to videotape oral argumnets being held on December 10, 2013.13-36831




12/09/2013Order/ProceduralFiled Order Granting Media Request. A request having been made seeking access to the Supreme Court of Nevada for the purpose of photographic or electronic coverage of the hearing to be held Tuesday, December 10, 2013, at 10:00 a.m. in Las Vegas. Joyce Kotnik-Klevins of KSNV Las Vegas Channel 3 is designated as pool coordinator.13-36895




12/10/2013Case Status UpdateOral argument held this day. Case submitted for decision. To the Northern Nevada Panel. NNP13-JH/RP/MC.


06/05/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded with instructions." Before Pickering/Hardesty/Cherry. Author: Pickering, J. Majority: Pickering/Hardesty/Cherry. 130 Nev. Adv. Opn. No. 46. NNP13 (OPINION REPLACED WITH AMENDED OPINION FILED 10/2/14)


06/16/2014MotionFiled  Motion For Extension of Time to File a Petition for Rehearing.14-19817




06/17/2014Order/ProceduralFiled Order Granting Motion. Respondent shall have until July 7, 2014, to file the petition for rehearing.14-19891




06/25/2014Notice/IncomingFiled Notice of Association of Counsel (Matthew L. Sharp has associated with Michael K. Wall of Hutchison & Steffen, LLC in representing Respondent Enrique Rodriguez).14-20850




07/03/2014Post-Judgment PetitionFiled Respondent's Petition for Rehearing.14-21821




07/03/2014Filing FeeFiling fee paid. E-Payment $150.00 from Matthew L. Sharp.


07/09/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing.  Appellant's Answer due:  15 days.14-22268




07/24/2014Post-Judgment PetitionFiled Answer to Petition for Rehearing.14-24170




10/02/2014Post-Judgment OrderFiled Order Denying Rehearing and Amending Opinion. "The petition for panel rehearing is denied." The opinion filed in this matter, FCH1, LLC v. Rodriguez (Adv. Op. 46, June 5, 2014), is amended by the opinion filed concurrently with this order. NRAP 40(c).14-32752




10/02/2014Opinion/Non-DispositionalFiled Authored Amended Opinion. "Reversed and remanded with instructions." Before: Pickering/Hardesty/Cherry. Author: Pickering, J. Majority: Pickering/Hardesty/Cherry. 130 Nev. Adv. Opn. No. 46. (AMENDED OPINION REPLACES ORIGINAL OPINION FILED 6/5/14)14-32754




10/27/2014RemittiturIssued Remittitur.14-35677




10/27/2014Case Status UpdateRemittitur Issued/Case Closed


11/14/2014RemittiturFiled Remittitur. Received by District Court Clerk on November 4, 2014.14-35677